DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 81, 84 and 88 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peck et al. (2008/0206445) in view of Seidel et al. (WO 2004/094694).  Peck teaches a CVD method comprising flowing a mixture of a precursor material and a reactant into a reaction chamber housing a substrate ([0029]), and reacting the reactant with the precursors to form a deposit upon the substrate ([0002], [0027], [0032], [0036]), wherein the reactant comprises oxygen or ozone ([0036]) and the precursor comprises Rh or Pt ([0061]). Peck teaches some of the .
Regarding claim 88, Peck Seidel further teaches using a control valve (16) in between the precursor trap and the reaction chamber, which essentially isolates the trap from the chamber ([0016], [0020], figure 1).
Claims 82-83 and 85-86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peck et al. (2008/0206445) and Seidel et al. (WO 2004/094694) as applied to claim 81 above, further in view of Li et al. (6,921,710) and Kodas (The Chemistry of Metal CVD).  Peck disclose a platinum precursor material and recognizes the high cost of such precious metal ([0061]).  Li also teaches a chemical vapor deposition process comprising at least one precursor, such a platinum and rhodium, and a reactant (abstract, col. 3 lines 11-24).  Li suggests a platinum precursor such as methylcyclopentadienyl (trimethyl) platinum, (CH3)3(CH3C5H4)Pt.  Such a precursor allows for better step coverage during CVD deposition (col. 4 lines 45-60).  Li further teaches the platinum precursor is particularly expensive.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a platinum precursor such as (CH3)3(CH3C5H4.
Regarding claim 83, Peck teaches the trapped precursor can comprise of platinum or rhodium and discloses setting the trap at a low temperature condition, such as -50°C or -100°C ([0061], [0068], [0084]), which is less than 0°C.      
Regarding claim 86, Peck teaches releasing the precursor back to the system ([0070]).  Naturally, as the condensed precursor is released, it would be necessary to raise the temperature of the trap.  Peck specifies in an example of alternating the temperature of the trap from the cold setting (i.e. -50°C) to a higher temperature, such as room temperature ([0083]) or 25°C ([0084]).  Kodas teaches at 25°C, the vapor pressure of (CH3)3(CH3C5H4)Pt is 0.055 torr, and as the temperature increases, such as to 100°C, the vapor pressure increases to 3.5 torr (top paragraph of page 336), which suggests a higher temperature greater than 25°C is desirable for releasing the trapped precursor.  Thus, it would have been obvious to one of ordinary skill in the art to have set the other trap to a temperature greater than 25°C in order to release the trapped (CH3)3(CH3C5H4)Pt precursor.       
Claims 87-89 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peck et al. (2008/0206445) and Seidel et al. (WO 2004/094694) as applied to claim 81 above, further in view of Schmitt et al. (6,402,806).  Peck teaches a vacuum pump ([0052]) and Seidel teaches a pump ([0016]).  Like Peck, Schmitt teaches a method for recovering unreacted precursor in the exhaust stream of a CVD process by use of traps (col. 2 lines 15-25). Schmitt teaches providing materials to a pressure differential device (519) via a flow control structure, such as a valves (505, 515, 511, 517) and measuring the pressure differential across the trap to determine when the trap needs to be emptied or removed (col. 6 lines 40-48, figure 5).  Accordingly, it would .
Regarding claim 88, Schmitt teaches control valves (505, 515) that isolates the trap from the reaction chamber (figure 5) 
Regarding claim 89, Schmitt teaches another control valves (511, 517) for isolating the trap from the pressure differential device (519, figure 5).
Response to Arguments
Applicant did present any arguments in their remarks filed November 18, 2021. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.